THE THIRTEENTH COURT OF APPEALS

                                   13-21-00021-CV


    GORDON DEAN HALEY, ANTON SCOTT HALEY, GORDON DEAN HALEY
  AS INDEPENDENT CO-EXECUTOR OF THE ESTATE OF MARGARET L. HALEY
       AND ANTON SCOTT HALEY AS INDEPENDENT CO-EXECUTOR OF
                  THE ESTATE OF MARGARET L. HALEY
                                 v.
              BENEFICIAL FINANCIAL I INC., SUCCESSOR BY
                  MERGER TO BENEFICIAL TEXAS, INC.


                                   On Appeal from the
                     94th District Court of Nueces County, Texas
                      Trial Court Cause No. 2015-DCV-1306-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

August 26, 2021